Title: From Benjamin Franklin to Sartine, 22 October 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


SirPassy Oct. 22. 1779.
The Enclos’d Papers containing much information of the State of the garrison at St. John’s in Newfound land, and of the fortifications there. The Loss of Military Stores by the late great Fire &c &c. I thought it my Duty to communicate them to your Excellency as they may be of use if perhaps an attempt against that Place Should be intended. They were taken in one of our late Prizes coming from thence. And It seems to me not probable that the Loss of Stores can be supplied before next year— With the greatest Respect I am your Excelly.

Mr. De Sartine.

